DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics (RMSI delivery and CORESET configuration) in view of Chen et al (2021/0153162), and Yokomakura (2020/0195358).
Regarding claims 13 and 15, LG Electronics discloses a method and a terminal comprising: a receiver that detects a synchronization (SS)/physical broadcast channel (PBCH) block within a carrier (see During initial synchronization procedure including Cell-ID detection and PBCH decoding, UE tries to detect signal within the bandwidth of SS/PBCH block on page 3) and receives a system information corresponding to the detected SS/PBCH block (see CORESET and RMSI on page 1; UE … obtaining system information, operating RACH procedure on page 3; and network provides CORESET information which includes RMSI scheduling information. In PBCH contents, frequency resource related information (i.e. bandwidth for CORESET and frequency location) can be indicated on page 4); and a processor that uses a random access channel resource for a random access, the random access channel a default assumption that SS blocks and paging transmissions are QCLed.  In one embodiment, an indication of whether SS blocks and paging transmissions are QCLed is signal from the BS 120 to the UE 110. In one example, the indication is carried in a master information block (MIB) or an SIB. In one embodiment, whether an SS block and a paging transmission of a paging DCI are QCLed is indicated by whether the SS block and a PDCCH carrying the paging DCI are QCLed in paragraph 0077 (note that the indication can indicate QCLed, the indication can also indicate NOT QCLed) and Yokomakura explicitly discloses the processor does not assume that the plurality of SS/PBCH blocks are quasi co- located with respect to average gain, delay parameter, Doppler parameter, and spatial parameter (see a Quasi Co-Location (QCL) assumption may be used for the terminal apparatus 1 to select the transmit beam for the base station apparatus 3 in paragraph 0085; The same beam may be assumed to be applied to synchronization signal bursts or synchronization signal blocks having the same relative time within each of multiple synchronization signal burst sets.  Antenna ports for synchronization signal bursts or synchronization signal blocks having the assumed to be quasi co-located (QCL) with respect to the average delay, the Doppler shift, and the spatial correlation in paragraph 0105; and In a case that different beams are used for synchronization signal blocks transmitted using any two antenna ports, the two antenna ports may be defined as NOT (does not assume) being quasi co-located (QCL) for spatial parameters in paragraph 0112). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 14, LG electrics doesn't specifically disclose one or more indexes of one or more SS/PBCH blocks. Chen further discloses SS/PBCCH block index (see an SS block index indicating a timing or location of each SS block among the sequence of SS blocks in paragraph 0037).
Regarding claim 16, claim 16 claims a base station that is located at the other end of the communication with the terminal claimed in claim 1. The process performed by the terminal is a reverse process performed by the base station. Claim 16 is, therefore, subject to the same rejection.
Regarding claim 17, claim 17 is a system claim that includes the terminal of claim 13 and the base station of claim 16. Claim 17 is, therefore, subject to the same rejection.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472